Civil action for personal injuries and property damage arising out of collision between plaintiff's automobile and defendant's bus. *Page 800 
From verdict and judgment for plaintiff, the defendant appeals, assigning errors.
One member of the Court, Winborne, J., not sitting, and the remaining six being evenly divided in opinion whether reversible error has been shown, the judgment of the Superior Court is affirmed, accordant with the usual practice in such cases, and stands as the decision in the instant case, without becoming a precedent. Toxey v. Meggs, ante, 798, and cases there cited.
Affirmed.